COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Orion Healthcorp, Inc. and RMI Physicians Services Corp. v.
                            On Q Contact Center S.A.

Appellate case number:      01-17-00131-CV

Trial court case number:    2014-01758

Trial court:                133rd District Court of Harris County

        Appellants, Orion Healthcorp, Inc. and RMI Physicians Services Corp., have filed
an Unopposed Motion to Postpone Oral Argument Scheduled on January 24, 2018, at 1:30
p.m. because “[t]he parties have recently become engaged in settlement discussions, with
the hope [of] reach[ing] a full settlement.” We GRANT the motion to postpone the oral
argument set for January 24, 2018 at 1:30 p.m. and will reset the matter for oral argument
at a later date, if necessary.
       No later than 60 days from the date of this order, the parties shall file a report
advising the court of the status of settlement discussions.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   Acting individually       Acting for the Court

Date: January 11, 2018